State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: April 7, 2016                      520670
________________________________

ROBERT L. SCHULZ,
                     Appellant,
     v
                                             MEMORANDUM AND ORDER
STATE OF NEW YORK EXECUTIVE,
   ANDREW CUOMO, GOVERNOR,
   et al.,
                    Respondents.
________________________________


Calendar Date:   February 17, 2016

Before:   McCarthy, J.P. Egan Jr., Rose and Lynch, JJ.

                              __________


     Robert L. Schulz, Queensbury, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Kathleen M.
Arnold of counsel), for respondents.

                              __________


Egan Jr., J.

      Appeals (1) (transferred to this Court by order of the
Court of Appeals) from an amended judgment of the Supreme Court
(McNamara, J.), entered May 7, 2014 in Albany County, which,
among other things, partially granted defendants' motion for
summary judgment dismissing the complaint, and (2) from a
judgment of said court, entered November 13, 2014 in Albany
County, which dismissed the remaining causes of action for
failure to join necessary parties.

      On June 18, 2013, defendant Governor presented two bills –
the Upstate New York Gaming and Development Act (hereinafter the
Gaming Act) (L 2013, ch 174) and the SUNY Tax-Free Areas to
Revitalize and Transform Upstate New York Program (hereinafter
                               -2-                520670

the START-UP NY Act) (L 2013, ch 68, part A, § 1) – to defendant
Legislature for ratification. The Gaming Act, among other
things, provided a statutory framework for regulating casino
gambling within the state and effectuated three agreements
entered into between the state and the Oneida Indian Nation, the
Seneca Nation of Indians and the St. Regis Mohawk Tribe
(hereinafter collectively referred to as the Indian Nations).1
Those agreements generally provided that the state would grant
the Indian Nations exclusive gaming rights within their
respective geographic areas in exchange for a percentage of the
gaming revenues and/or support for the then proposed casino
gambling referendum, which was passed by the voters at the
November 2013 general election. The START-UP NY Act, in turn,
created an economic development program through which public and
private colleges and universities in the state partner with new
and expanding businesses to create net new jobs. On June 20,
2013, the Governor submitted revised versions of the Gaming Act
and the START-UP NY Act – together with messages of necessity –
to the Legislature for its consideration. Both the Gaming Act
and the START-UP NY Act achieved Senate and Assembly approval and
were ratified on June 21, 2013 (see L 2013, ch 68, part A, § 1; L
2013, ch 174, § 2, as amended by L 2013, ch 175, § 1).

      In October 2013, plaintiff commenced this action seeking,
among other things, a judgment declaring the Gaming Act, the
START-UP NY Act and the agreements between the state and the
Indian Nations to be unconstitutional, null and void and without
effect. Specifically, plaintiff alleged that both Acts violated
NY Constitution, article III, § 14, which sets forth what may be
characterized as the aging requirements for proposed legislation,
as well as the Municipal Home Rule Clause, which limits the
circumstances under which the Legislature may act "in relation to
the property, affairs or government of any local government" (NY
Const, art IX, § 2 [b] [2]). Plaintiff further contended that
the START-UP NY Act and the agreements with the Indian Nations
violated those constitutional provisions prohibiting the passage


     1
        Oneida County and Madison County also were parties to the
agreement entered into between the state and the Oneida Indian
Nation.
                              -3-                520670

of any bill that constitutes a tax exemption, gift or loan of
public funds (see NY Const, art III, § 17; art VII, § 8 [1]; art
VIII, § 1). Finally, plaintiff asserted that the agreements with
the Indian Nations violated the separation of powers doctrine.
Defendants answered and moved for summary judgment dismissing
plaintiff's amended complaint.

      By amended judgment entered in May 2014, Supreme Court
partially granted defendants' motion, rejecting plaintiff's
challenge to the constitutionality of the Gaming Act and the
START-UP NY Act. As for plaintiff's claims relative to the
agreements entered into between the state and the Indian Nations,
Supreme Court found that plaintiff failed to join the Indian
Nations, Oneida County and Madison County as necessary parties
and directed plaintiff to do so within 30 days of the date of the
amended judgment. When plaintiff failed to do so, Supreme Court,
by judgment entered in November 2014, dismissed plaintiff's
remaining causes of action for failure to join necessary parties.
These appeals by plaintiff ensued.

      We affirm. The NY Constitution "requires that a bill be
printed and placed upon the desks of legislators 'at least three
calendar legislative days prior to its final passage, unless the
[G]overnor . . . shall have certified, under his or her hand and
seal of the state, the facts which in his or her opinion
necessitate an immediate vote thereon'" (Schulz v State of N.Y.
Exec., 134 AD3d 52, 54 [2015], appeal dismissed 26 NY3d 1139
[2016], quoting NY Const, art III, § 14). Although the quoted
language indeed "requires that the Governor set forth some facts
in a message of necessity" (Schulz v State of N.Y. Exec., 134
AD3d at 54), "[t]he Constitution on its face makes the Governor's
judgment of the facts determinative; he or she is to state facts
that in his or her opinion necessitate prompt action. Whether a
court's opinion is or is not the same as the Governor's does not
matter" (Maybee v State of New York, 4 NY3d 415, 419 [2005]
[internal quotation marks omitted]). Simply put, "so long as
some facts are stated, a court may not intervene" (Schulz v State
of N.Y. Exec., 108 AD3d 856, 857 [2013], lv dismissed 21 NY3d
1051 [2013]). The rationale underlying this judicial deference
is readily apparent, as "the very need for haste that prompts
[the Governor] to issue a certificate [of necessity in the first
                              -4-                520670

instance] may make it difficult to prepare a detailed and
persuasive statement of the reasons for it" (Maybee v State of
New York, 4 NY3d at 420). Nonetheless, while "the sufficiency of
the facts stated by the Governor in a certificate of necessity is
not subject to judicial review" (id. at 418), "the Legislature
has its own remedy for an inadequate certificate, since if it
does not think the Governor's reasons are good ones, it is not
required to act in fewer than three days – or even to consider
the bill at all" (id. at 420). Here, upon reviewing the
respective messages of necessity, we are satisfied that the
constitutional standard was met (see Schulz v State of N.Y.
Exec., 134 AD3d at 54).2 Accordingly, plaintiff's challenge
based upon NY Constitution, article III, § 14 must fail.

      As a related argument, plaintiff contends that the passage
of the Gaming Act and the START-UP NY Act by messages of
necessity denied him his right to petition for redress of
grievances under NY Constitution, article I, § 9 and the 1st, 5th
and 14th Amendments of the US Constitution. Although plaintiff
indeed cited these constitutional provisions as jurisdictional
bases for his complaint, he raised no substantive arguments with
respect thereto before Supreme Court. Accordingly, we deem these
issues to be unpreserved for our review (see Anthony DeMarco &
Sons Nursery, LLC v Maxim Constr. Serv. Corp., 130 AD3d 1409,
1411 [2015]; Tverskoy v Ramaswami, 83 AD3d 1195, 1198 [2010]).
In any event, the mere existence of the underlying action, as
well as the instant appeal, belie plaintiff's claim that he
somehow has been foreclosed from seeking redress of his
grievances.




    2
        The messages of necessity each indicated that the Gaming
Act and the START-UP NY Act contained certain "technical errors"
that required correction in order to better "effectuate the
Legislature's and the Executive's intentions." The messages of
necessity further reflected that, in light of the then-imminent
scheduled adjournment of the Legislature, such messages were
required in order to ensure prompt consideration of the Acts in
question.
                              -5-                520670

      With respect to plaintiff's remaining challenges to the
constitutionality of the START-UP NY Act, we note that
"[l]egislative enactments enjoy a strong presumption of
constitutionality, and it is presumed that the Legislature has
investigated and found facts necessary to support the legislation
together with the existence of a situation showing or indicating
its need or desirability. Accordingly, parties challenging a
duly enacted statute face the initial burden of demonstrating the
statute's invalidity beyond a reasonable doubt" (Catholic
Charities of Diocese of Albany v Serio, 28 AD3d 115, 120 [2006]
[internal quotation marks and citations omitted], affd 7 NY3d 510
[2006], cert denied 552 US 816 [2007]; see Overstock.com Inc. New
York State Dept. of Taxation & Fin., 20 NY3d 586, 593 [2013],
cert denied ___ US ___, 134 S Ct 682 [2013]; Matter of Concerned
Home Care Providers, Inc. v State of New York, 108 AD3d 151, 154
[2013], lv dismissed 22 NY3d 946 [2013]). Where, as here, "the
statute concerns [a] public financing program[], courts are
required to exercise restraint and give deference to the
legislative enactment, unless the program is patently illegal"
(Local Govt. Assistance Corp. v Sales Tax Asset Receivable Corp.,
2 NY3d 524, 535 [2004] [internal quotation marks and citations
omitted]).

      Plaintiff initially argues that the START-UP NY Act
violates the Municipal Home Rule Clause of the NY Constitution,
which permits the Legislature "to act in relation to the
property, affairs or government of any local government only by
general law, or by special law only . . . on certificate of
necessity from the [G]overnor reciting facts which in the
judgment of the [G]overnor constitute an emergency requiring
enactment of such law and, in such . . . case, with the
concurrence of two-thirds of the members elected to each house of
the [L]egislature" (NY Const, art IX, § 2 [b] [2]). In
ascertaining whether a particular legislative enactment runs
afoul of this clause, "[t]he test is . . . that if the subject be
in a substantial degree a matter of [s]tate concern, the
Legislature may act, though intermingled with it are concerns of
[a] locality" (Empire State Ch. of Associated Bldrs. & Contrs.,
Inc. v Smith, 21 NY3d 309, 316 [2013] [internal quotation marks
and citation omitted]; see Matter of Town of Islip v Cuomo, 64
NY2d 50, 57 [1984]). As a result, "legislation on matters of
                               -6-                520670

[s]tate concern even though of localized application and having a
direct effect on the most basic of local interests does not
violate the constitutional home rule provisions" (Matter of Town
of Islip v Cuomo, 64 NY2d at 56-57 [internal quotation marks and
citation omitted]).3

      In light of the stated purpose of the START-UP NY Act – to
create an economic development program through which public and
private colleges and universities in the state may partner with
new and expanding businesses to create net new jobs – there can
be no question that the Act itself "addresses a matter of
substantial state concern" (Greater N.Y. Taxi Assn. v State of
New York, 21 NY3d 289, 302 [2013]). We are similarly persuaded,
upon reviewing the terms and provisions of the Act, that it
"bear[s] a reasonable relationship to [that] substantial state
interest" (id. at 305). Accordingly, we discern no violation of
NY Constitution, article IX, § 2. Plaintiff's remaining
constitutional claims – that the START-UP NY Act constitutes an
improper tax exemption (NY Const, art III, § 17) or amounts to
the gift or loan of public moneys in aid of a particular
individual, private entity or private undertaking (NY Const, art
VII, § 8 [1]; art VIII, § 1) – are equally unavailing.

      Finally, we cannot say that Supreme Court abused its
discretion in dismissing plaintiff's remaining causes of action
for failure to join necessary parties – despite being given the
opportunity to do so. As signatories to the very agreements
challenged by plaintiff in this action, the Indian Nations, as
well as Oneida County and Madison County, plainly qualify as
parties "who might be inequitably affected by a judgment in
[this] action" (CPLR 1001 [a]; accord Matter of County of
Sullivan [Aleksander Corp.], 101 AD3d 1539, 1539 [2012]). As
such, Supreme Court properly concluded that these entities should
be joined as necessary parties and directed plaintiff to do so
within 30 days of the date of the amended judgment (April 28,


     3
        Supreme Court did not address whether the START-UP NY Act
constituted a general or special law and, for the reasons that
follow, the Act's characterization is not determinative of these
appeals.
                              -7-                  520670

2014). Plaintiff, by his own admission, did not serve the Indian
Nations or the affected counties within the specified time frame.
Although plaintiff now argues that dismissal is too severe a
sanction for his noncompliance, we discern no abuse of Supreme
Court's considerable discretion in this regard. Plaintiff's
remaining arguments, to the extent not specifically addressed,
have been examined and found to be lacking in merit.

     McCarthy, J.P., Rose and Lynch, JJ., concur.



      ORDERED that the amended judgment and judgment are
affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court